
	
		II
		Calendar No. 356
		111th CONGRESS
		2d Session
		H. R. 509
		[Report No. 111–173]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2009
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			April 26, 2010
			Reported by Mrs. Boxer,
			 without amendment
		
		AN ACT
		To reauthorize the Marine Turtle
		  Conservation Act of 2004, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Turtle Conservation
			 Reauthorization Act of 2009.
		2.Amendments to
			 provisions preventing funding of projects in the United States
			(a)In
			 generalThe Marine Turtle
			 Conservation Act of 2004 is amended—
				(1)in section 2(b)
			 (16 U.S.C. 6601(b)), by striking in foreign countries ;
				(2)in section 3(2)
			 (16 U.S.C. 6602(2))—
					(A)in the matter
			 preceding subparagraph (A), by striking in foreign countries ;
			 and
					(B)in subparagraph
			 (D), by striking of foreign countries; and
					(3)in section 4 (16
			 U.S.C. 6603)—
					(A)in subsection
			 (b)(1)(A), by inserting State or before foreign
			 country; and
					(B)in subsection (d),
			 by striking in foreign countries .
					(b)State
			 definedSection 3 of such Act
			 (16 U.S.C. 6602) is amended by adding at the end the following new
			 paragraph:
				
					(7)StateThe term State means each of
				the several States of the United States, the District of Columbia, the
				Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the
				Commonwealth of the Northern Mariana Islands, any other territory or possession
				of the United States, and any Indian
				tribe.
					.
			3.Limitations on
			 expendituresSection 5(b) of
			 the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6604(b)) is
			 amended—
			(1)in paragraph (2),
			 by striking $80,000 and inserting $150,000;
			 and
			(2)by adding at the
			 end the following new paragraph:
				
					(3)Limitation on
				projects in the United StatesNot more than 20 percent of the amounts
				made available from the Fund for any fiscal year may be used for projects
				relating to the conservation of marine turtles in the United
				States.
					.
			4.Reauthorization
			 of the Marine Turtle Conservation Act of 2004Section 7 of the Marine Turtle Conservation
			 Act of 2004 (16 U. S. C. 6606) is amended by striking each
			 of fiscal years 2005 through 2009 and inserting each of fiscal
			 years 2009 through 2014.
		
	
		April 26, 2010
		Reported without amendment
	
